Citation Nr: 0102666	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an ulcer disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a foot condition 
claimed as plantar warts or tinea pedis.  

5.  Entitlement to service connection for a claimed bilateral 
impaired vision.  

6.  Entitlement to service connection for a psychiatric 
disorder claimed as dysthymia or depression.  

7.  Entitlement to service connection for a claimed 
unspecified psychosis.  

8.  Entitlement to service connection for claimed disability 
manifested by substance abuse.  

9.  Entitlement to service connection for a claimed cervical 
spine disorder.  

10.  Entitlement to service connection for a claimed left arm 
disorder.  

11.  Entitlement to an increased rating for the service-
connected lumbar spine strain with nerve root impingement 
syndrome and arthritis, currently evaluated as 40 percent 
disabling.  

12.  Entitlement to an increased rating for the service-
connected hemorrhoids, currently evaluated as 10 percent 
disabling.  

13.  Entitlement to an increased (compensable) rating for the 
service-connected pes planus with callus formation.  

14.  Entitlement to an increased (compensable) rating for the 
service-connected pseudofolliculitis barbae.  

15.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  



REPRESENTATION

Appellant represented by:	R. Edward Bates, private 
attorney



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from May 1978 to July 
1982.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in July 1997.  

(The claims for increase, the claims of service connection, 
and the TDIU claimed are addressed in the Remand portion of 
this document.)  



FINDINGS OF FACT

1.  New evidence, which bears directly and substantially on 
the claim of service connection for an ulcer disorder, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim, has been presented since the 
Board decision of December 1988.  

2.  New evidence, which bears directly and substantially on 
the claim of service connection for a right knee disorder, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim, has been presented 
since the RO decision of November 1982.  

3.  New evidence, which bears directly and substantially on 
the claim of service connection for a left knee disorder, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, has been presented 
since the RO decision of November 1982.  
 
4.  New evidence, which bears directly and substantially on 
the claim of service connection for a foot condition claimed 
as plantar warts or tinea pedis, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim, has been presented since the RO decision of 
November 1982.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the claim of service connection for an 
ulcer disorder.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  

2.  New and material evidence has been submitted for the 
purpose of reopening the claim of service connection for a 
right knee disorder.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).  

3.  New and material evidence has been submitted for the 
purpose of reopening the claim of service connection for a 
left knee disorder.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).  

4.  New and material evidence has been submitted for the 
purpose of reopening the claim of service connection for a 
foot condition claimed as plantar warts or tinea pedis.  38 
U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1982, the RO denied the veteran's original claims 
of service connection for a right knee disorder, a left knee 
disorder and a foot condition.  The veteran was notified of 
this decision by way of a November 1982 statement, but he did 
not appeal with regard to these issues.  

As such, the November 1982 RO decision is final with regard 
to these claims and they will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2000).

In August 1983, the RO denied the veteran's claim of service 
connection for a peptic ulcer condition.  The veteran 
appealed, and in a December 1984 decision, the Board 
confirmed the RO denial.  

In December 1988, the Board again denied the veteran's claim 
for service connection for an ulcer condition.  The December 
1988 decision is final and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 
(2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter Court) summarized the 
analysis in determining whether evidence is new and material 
in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must first 
determine whether the newly presented evidence is "new," that 
is, not of record at the time of the last final disallowance 
of the claim and not merely cumulative of other evidence that 
was then of record.  If new, the evidence must be "probative" 
of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of any factual statements added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the November 1982 RO decision 
regarding the claims for service connection for a right knee 
disorder, a left knee disorder and a foot condition and since 
the December 1988 Board decision regarding the ulcer 
disorder, includes statements from the veteran indicating 
that he currently suffers from ulcers (February 1993), right 
and left knee problems (February 1997), and a foot condition 
claimed as plantar warts or tinea pedis (January 1995).  In 
addition to these statements, the new evidence also includes 
medical records relating to these claimed conditions.  

Specifically noted in this regard are medical records 
showing: a diagnoses of peptic ulcer disease (February 1989 
VA hospital discharge summary and January 1996 VA outpatient 
treatment record); findings of superficial pre-pyloric ulcer 
and gastritis (July 1990 VA outpatient treatment record); 
findings of increased pain in the right leg and right heel 
(October 1990); and findings of chronic foot fungus (June 
1994).  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  As noted above, the 
credibility of the testimony of the veteran must be presumed 
for purposes of determining whether the claim is reopened.  
See Justus, Id.  

Thus, the Board finds that the new evidence is relevant to 
each of the veteran's claims and is instrumental in ensuring 
a complete evidentiary record for evaluation of these claims.  
See Hodge, supra.  

In other words, the new evidence submitted is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claims 
of service connection for an ulcer disorder, a right knee 
disorder, a left knee disorder and a foot condition claimed 
as plantar warts or tinea pedis are reopened.  



ORDER

As new and material evidence has been received to reopen the 
claims of service connection for an ulcer disorder, a right 
knee disorder, a left knee disorder and a foot condition 
claimed as plantar warts or tinea pedis, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

The Board notes that, since the veteran has submitted new and 
material evidence to reopen the claims of service connection 
for an ulcer disorder, a right knee disorder, a left knee 
disorder, and a foot condition claimed as plantar warts or 
tinea pedis, he must present evidence to support these claims 
as well as his claims for service connection  for bilateral 
impaired vision, a psychiatric disorder claimed as dysthymia 
or depression, an unspecified psychosis, substance abuse, a 
cervical spine disorder, and a chronic left arm disorder.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Therefore, on remand, the RO should assist the veteran in 
developing his claims, and then determine whether the veteran 
is entitled to a VA examination prior to readjudicating his 
claims and applying the latest version of the law as 
discussed in 38 U.S.C.A. § 5107.  See Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000: 114 Stat. 2096).  

The Board also finds that a remand is in order for the 
veteran's claims for increased ratings for the service-
connected lumbar spine strain with nerve root impingement 
syndrome and arthritis, hemorrhoids, pes planus with callus 
formation, and pseudofolliculitis barbae.  

A careful review of the record in this regard shows that the 
veteran has not had a VA examination for the purpose of 
rating his service-connected disorders since June 1995.  The 
Board is aware that the veteran was scheduled for VA 
examination in February 1999, but failed to report despite of 
the fact that he was notified of this examination and the 
fact that he was sent a February 1999 letter informing him of 
the ramifications of his failure to attend.  However, in 
light of the recent changes in law regarding the duty to 
assist and notice requirements discussed above, the RO should 
contact the veteran and once again provide him with an 
opportunity to have his service-connected disabilities 
examined.  

The Board is also aware that the file contains no records of 
medical treatment dated subsequent to November 1998.  On 
remand, the RO should contact the and attempt to obtain any 
pertinent medical records that have not already been 
associated with the claims file.  

Finally, with regard to the veteran's claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU), the Board finds that this 
issue is inextricably intertwined with the claims for 
increased ratings, and therefore it must be addressed 
together with those issues on remand.  Harris v. Derwinski, 
1. Vet. App. 180 (1991).  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support the claims of 
service connection, the claims for 
increase, and for the TDIU claim.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have rendered him medical attention for 
symptoms of each of the conditions 
identified in the issues on appeal.  When 
the veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should then schedule the 
veteran for VA examinations in order to 
determine the current severity of his 
service-connected lumbar spine strain 
with nerve root impingement syndrome and 
arthritis, hemorrhoids, pes planus with 
callus formation, and pseudofolliculits 
barbae.  Any orthopedic examination 
should entail fatigue testing to 
determine the degrees of range of motion 
loss caused either by any weakened 
movement, excess fatigability, or 
incoordination (under 38 C.F.R. § 4.45) 
or by pain on use or during flare-ups 
(under 38 C.F.R. § 4.40).  All indicated 
testing in this regard should be 
accomplished.   The claims file and a 
copy of this remand should be made 
available to the examiner for review.  
The examination report(s) should reflect 
review of pertinent material in the 
claims folder, including the medical 
records on file, and include the factors 
on which the opinion is based.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be recorded and then associated with the 
veteran's claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should also review 
the Veterans Claims Assistance Act of 
2000 to determine whether the veteran is 
entitled to a VA  examinations prior to 
readjudicating his claims for service 
connection.  If any additional 
examination is warranted, it should be 
provided.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law. 

4.  Then, if any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.    

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

 



